 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES WATKINS,                                     No. 2:17-cv-1041 JAM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    D. MURPHY,
15                         Defendant.
16

17          Plaintiff James Watkins is a state prisoner proceeding pro se and in forma pauperis with

18   this civil rights action against sole defendant Correctional Officer D. Murphy on a claim of

19   excessive force. On June 4, 2019, the district judge adopted the undersigned’s findings and

20   recommendations filed January 18, 2019, denying plaintiff’s motion for summary judgment. See

21   ECF Nos. 66, 77. This case will now proceed to trial.

22          This order directs the parties to identify the anticipated length of trial and any “black out”

23   dates within the next year when the parties or their counsel will be unable to participate in trial or

24   pretrial proceedings. The parties will later be directed to cooperate in the preparation of a Joint

25   Pretrial Statement.

26          Accordingly, IT IS HEREBY ORDERED that, within fourteen (14) days after the filing

27   date of this order, the parties shall file separate statements informing the court of: (1) the

28   estimated length of trial, and (2) all known “black out” dates through June 2020 when either party
                                                         1
 1   or their counsel is unavailable to participate in trial or pretrial proceedings.
 2           SO ORDERED.
 3   DATED: June 5, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
